FILED
                              NOT FOR PUBLICATION                           MAY 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SOFIA ALBERTINA COLOP-GOMEZ;                     No. 08-74238
et al.,
                                                 Agency Nos. A098-591-743
               Petitioners,                                  A098-591-744
                                                             A098-591-745
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Sofia Albertina Colop-Gomez and her children, natives and citizens of

Guatemala, petition for review of the Board of Immigration Appeals’ (“BIA”)

order denying her motion to reopen removal proceedings. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and we

deny in part and dismiss in part the petition for review.

         The BIA did not abuse its discretion in denying Colop-Gomez’s motion to

reopen because it considered the record and acted within its broad discretion in

determining the evidence was insufficient to warrant reopening. See 8 C.F.R. §

1003.2(c)(1); INS v. Abudu, 485 U.S. 94, 104-05 (1988) (the BIA may deny a

motion to reopen for failure to establish a prima facie case for the underlying relief

sought); see also Toufighi, 538 F.3d at 996-97 (underlying adverse credibility

determination rendered evidence of changed circumstances immaterial).

         We reject Colop-Gomez’s contention that the BIA did not adequately

examine her evidence because she has not overcome the presumption that the BIA

reviewed the record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir.

2006).

         Finally, we lack jurisdiction to review Colop-Gomez’s challenge to the

immigration judge’s underlying adverse credibility determination because this

petition for review is not timely as to the agency’s order finding her not credible.

See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003); 8 U.S.C. § 1252(b)(1).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    08-74238